DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8 & 16-17 are amended. Claims 5-6 & 12-14 are cancelled. Claims 1-4, 7-11 & 15-17 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 7, 9-10 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2018/0062162 A1).
Regarding claims 1, 9-10 & 16-17, Maeda teaches a non-aqueous electrolyte secondary battery ([0107]) comprising a non-aqueous electrolyte secondary battery electrode including an electrode mixture layer containing water, an active material, and a binder formed on the surface of a current collector (Examples 1-4 & [0069]), wherein the binder comprises an acrylic cross-linked polymer ([0036] & [0044]-[0046]), wherein in the acrylic crosslinked polymer, a component (a) (i.e copolymerizble monomer) such as acrylic acid which is an acrylic acid monomer constituting usually 5% to 60% by weight ([0041]-[0042]); and a component (b) (i.e methacrylate monomer) such as alkoxyalkyl acrylate including 2-methoxyethyl acrylate or 2-ethoxyethyl acrylate, which is an ethylenically unsaturated monomer lacking carboxyl groups, constituting usually 40% to 95% by weight, of the total constituent monomers ([0040]-[0041]). It is noted that the amounts of component (a) and (b) overlaps with the presently claimed ranges for each component. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. It is further noted that a ratio of monomer having acryloyl groups represented by formula of CH2=CH-CO- of the total constituent monomer is 70% by weight or more (since components (a) and (b) of Maeda described above each comprise acryloyl groups). While Maeda is silent as to an SP value of the component (b), it is noted that both cited compounds for 3)1/2 as evidenced by the instant specification ([0042]).  
Regarding claim 2, Maeda further teaches the acrylic crosslinked polymer being crosslinked with a crosslinking monomer, wherein an amount of the crosslinking monomer used is preferably from 0.01 to 8 parts by mass based on the total amount of monomers ([0046]-[0048]). Moreover, Maeda teaches that when the amount of the crosslinking monomer is in the above range, “a phenomenon that a binder spreads in a hemispherical shape on a surface of a substrate, the area of an adhesion portion becomes ten times or more of a particle diameter, and a state the same as covering surfaces of solid electrolyte particles is obtained due to an excessively small addition amount of the crosslinking agent when the binder is dried on the substrate can be suppressed, and a phenomenon that an adhesion force of a polymer is lowered due to an excessively large addition amount of the crosslinking agent and a function as a binder is not exhibited can be suppressed“ ([0049]). As such, Maeda teaches the amount of crosslinking monomer included to be a result effective variable which the adhesion of the binder. While Maeda described an amount of the crosslinking monomer in terms of weight, one of ordinary skill in the art would readily understand that a molar amount of the crosslinking monomer of Maeda to be a result effective variable since the number of moles and weight of a specific compound are directly related to each other through the molecular weight of the compound which is always constant. As one example of a preferred crosslinking monomer, Maeda teaches ethylene glycol dimethacrylate which has a molecular weight of 198.2 g/mol. Acrylic acid and 2-methoxyethyl acrylate respectively have molecular weights of 72.0 g/mol and 130.1 g/mol. For an arbitrary 100 g weight of monomers a & b, the number of moles of each component can be calculated as follows:										
Regarding claim 7, Maeda teaches the binder of claim 1 but does not explicitly teach the binder having a viscosity of a 0.5% by weight aqueous dispersion of the crosslinked polymer at a degree of neutralization of 90 mol% being from 1,000 to 40,000 mPa.s.				However, it is noted that the binder composition of Maeda (notable wherein component (a) makes up 60 wt% and component (b) makes up 40 wt%), as described in the rejection of claim 1 above, is identical to the binder composition of the present invention as claimed. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. Thus, one of ordinary skill in the art would expect the above described binder of Maeda to inherently have a viscosity of a 0.5% by weight aqueous dispersion of the crosslinked polymer at a degree of neutralization of 90 mol% of from 1,000 to 40,000 mPa.s.

Claims 3-4 & 15 rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2018/0062162 A1), as applied to claim 1-2, 7, 9-10 & 16-17 above, and further in view of Sasaki (US 2014/0342226 A1).
Regarding claims 3-4 & 15, Maeda teaches the binder of claims 1-2, wherein an amount of the cross-linking monomer used is 0.1 to 2.0 mol% of the total amount of non-crosslinking monomers (see rejection of claim 2 above) but is silent as to the cross-linking monomer being a compound one or more alkenyl groups in the molecule (claim 3), the cross-linking monomer comprising a compound having multiple allyl ether groups in the molecule, and a compound having both (meth)acryloyl and alkenyl groups in the molecule (claim 4), the cross-linking monomer comprising a compound multiple allyl ether groups in the molecule, and a compound having both (meth)acryloyl and alkenyl groups in the molecule (claim 15).					Sasaki further teaches the a binder for a non-aqueous electrolyte secondary battery electrode wherein the binder comprises a crosslinking monomer included in an amount of about 0.1 to 3.0 wt% of the total non-crosslinking monomers, wherein the crosslinking monomer includes a compound having one or more alkenyl groups such as alkenyl epoxide monomers or a compound having multiple allyl ether groups such as trimethylolpropane diallyl ether and a compound having both (meth)acryloyl and alkenyl groups such as allyl methacrylate ([0077]-[0078] & [0101]-[0104] & [0107]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a crosslinking monomer, as described in Sasaki above, for the binder of Maeda as suitable cross-linking monomers for forming a cross-linked polymer to be used as a binder in a non-aqueous electrolyte secondary battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2018/0062162 A1), as applied to claim 1-2, 7, 9-10 & 16-17 above, and further in view of Kang (US 2015/0243993 A1).
Regarding claim 8, Maeda teaches a method of manufacturing the acrylic crosslinked polymer of claim 1 by emulsion polymerization or dispersion polymerization in an aqueous or solvent system but is silent as a precipitation polymerization method ([0045]). 				Kang teaches a method of manufacturing an binder for a secondary battery electrode through several possible polymerization routes including precipitation polymerization, emulsion polymerization and suspension polymerization (Abstract & [0029]).				It would have been obvious to one of ordinary skill in the art to use a precipitation polymerization method instead of one of the polymerization method proposed by Maeda as an art-recognized equivalent for the same intended purposes (i.e polymerization of monomers for use as a secondary battery electrode binder).	“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2018/0062162 A1), as applied to claim 1-2, 7, 9-10 & 16-17 above, and further in view of Takahashi (US 2015/0155530 A1) and Duffield (US 2015/0140418 A1) and evidenced by Arai (US 2015/0093649 A1).
Regarding claim 11, Maeda teaches the non-aqueous electrolyte secondary battery electrode of claim 10 being used in a solid-state battery (Abstract; [0017]) using a solid-state separator but is silent as to a non-aqueous electrolyte solution. 						However, one of ordinary skill in the art readily understands that non-aqueous electrolyte secondary batteries can typically use a solid electrolyte separator or a polyolefin separator substrate impregnated with a non-aqueous electrolyte solution as evidenced by Arai ([0030] & [0116]-[0122]). While Maeda discloses a problem of liquid leakage and safety when using a combustible organic solvent electrolyte ([0003]), such problems have several known solutions in the art including the use of an ionic liquid, having flame retardant properties, as a solvent for the non-aqueous electrolyte solution in view of Takahashi ([0113]) and the use of metallic battery housings/cases to prevent liquid leakage in view of Duffield ([0006]). Thus, it would have been obvious to one of ordinary skill in the art to use the non-aqueous electrolyte secondary battery of Maeda in a non-aqueous electrolyte secondary battery using a polyolefin separator impregnated with a non-aqueous electrolyte solution including an ionic liquid and employing metallic casing to overcome the problems of electrolyte leakage and combustion.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 & 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to instant claims 1, 8 & 16-17 has prompted a new ground of rejection in view of 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727